DETAILED ACTION
Withdrawn Objections and Rejections
The objection to the drawings.
The objection to claim 1.
The rejection of claims 22 and 23 under 35 U.S.C. § 112(b) as being indefinite.
The rejection of claims 6 to 13, 19 to 23, and 27 under 35 U.S.C. § 103 as being unpatentable over Tuan et al. (U.S. Pat. Appl. Pub. No. 2016/0201037) in view of Altschuler (U.S. Pat. Appl. Pub. No. 2016/0000969).
Examiner’s Amendment
The examiner’s amendment to the record appears next.
Rejoin claims 24 to 26 and 28 to 30.
Previously withdrawn method claims 24 to 26 and 28 to 30 depend from an allowed apparatus claim.  In accordance with M.P.E.P. § 821.04(b), claims 24 to 26 and 28 to 30 are hereby rejoined and examined.  Because non-elected claims 24 to 26 and 28 to 30 have been rejoined to the elected claims, the restriction requirement between Groups II and V as set forth in the Office action dated 09 June 2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement between the rejoined inventions, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory, non-statutory, or both, double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  M.P.E.P. § 804.01.	
Amend claim 25 as follows:
Claim 25.  (Currently Amended)  The method of claim 24, further comprising introducing the preselected perturbation into at least one of the first, second, or third chambers of the bioreactor.
Cancel claim 31.
Authorization for this Examiner’s Amendment was given by Dr. Susan Alpert Siegel on 21 December 2021.
Should the changes, or additions, or both be unacceptable to Applicant, Applicant may file an amendment as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Reasons for Allowance
Applicant’s arguments are persuasive as to why the claims as amended are allowable over the prior art.  Amendment and Response to Office Action dated 13 December 2021 at  pages 11 to 13.
Any further comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance”.

Conclusion
Claims 6 to 13, 19 to 26, and 28 to 30 are allowed.  Claims 1 to 5 and 14 to 18 were cancelled in the Amendment and Response to the Restriction Requirement filed on 03 August 2021, claim 27 was cancelled in the Amendment and Response to Office Action filed on 13 December 2021, and claim 31 is cancelled by the current Examiner’s Amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799